          Case 1:20-cv-03180-CCB Document 9 Filed 12/28/20 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

 JUNIOR CARMONA,

                          Plaintiff,

        v.                                            Case No. 1:20-cv-03180-CCB

 CARMAX AUTO SUPER STORES,

                           Defendant.


        JOINT MOTION TO STAY PROCEEDINGS PENDING ARBITRATION

       COME NOW CarMax Auto Super Stores (“CarMax” or “Defendant”) and Junior Carmona

(“Plaintiff”), through counsel, and jointly respectfully move this Honorable Court to stay these

judicial proceedings for up to ninety (90) days, for the following reasons.

       1. Plaintiff filed the instant Complaint on November 2, 2020, and served Defendant on

             November 23, 2020. (ECF 1).

       2. On November 23, 2020, the undersigned counsel for Defendant, Jaclyn Hamlin,

             contacted counsel for Plaintiff to notify Plaintiff of her retention and advise counsel for

             Plaintiff that Plaintiff executed an arbitration agreement with Defendant.            (See

             November 23, 2020 Letter Requesting Arbitration with Cover Email, Exh. 1). Counsel

             for the parties spoke by telephone on November 25, 2020, and counsel for Plaintiff

             indicated that his client was agreeable to submitting the dispute to arbitration. Ms.

             Hamlin subsequently forwarded a copy of the arbitration agreement and a demand for

             arbitration form to counsel for Plaintiff.

       3. Between November 25 and December 11, 2020, counsel exchanged correspondence

             discussing the arbitration provider to whom the dispute should be submitted, ultimately
  Case 1:20-cv-03180-CCB Document 9 Filed 12/28/20 Page 2 of 4



   agreeing on National Arbitration and Mediation (NAM). On December 11, 2020,

   counsel for Defendant forwarded counsel for Plaintiff a copy of the NAM Arbitration

   Rules and Arbitration Request Form, for Plaintiff to fill out and return. Counsel for

   Defendant advised that Defendant would promptly submit the Arbitration Request

   Form to NAM upon receipt. (See December 11, 2020 Email Correspondence, Exh. 2).

4. On December 14, 2020, with Plaintiff’s consent, Defendant filed a Motion for

   Extension of Time to Respond to Plaintiff’s Complaint, until December 28, 2020, in

   light of the parties’ ongoing engagement in the arbitration request process. (ECF 7).

   The Court granted the Motion. (ECF 8).

5. On December 28, 2020, counsel for Defendant received Plaintiff’s completed

   Arbitration Request Form. (See Completed Arbitration Request Form, Exh. 3).

6. In light of Plaintiff’s completion of the Arbitration Request Form, and with Plaintiff’s

   consent, the parties respectfully request that this Court stay all proceedings pending the

   process of opening arbitration before NAM.

7. The requested stay will allow the parties to complete the process of requesting and

   initiating arbitration of this matter, per agreement. Upon the expiration of ninety days,

   the parties will provide an update to the Court with respect to the status of the matter.

8. This request is being made in good faith and not for the purpose of delay. As no

   discovery has been exchanged to date, and the matter has not been calendared for trial,

   neither party will be prejudiced by the relief requested herein.




                                         2
         Case 1:20-cv-03180-CCB Document 9 Filed 12/28/20 Page 3 of 4



Dated: December 28, 2020.                  Respectfully submitted,

 /s/ Charles Tucker, Jr.               /s/ Jaclyn L. Hamlin
 Charles Tucker, Jr., Bar No. 993515   Jaclyn L. Hamlin, Bar No. 20917
 TUCKER MOORE GROUP LLP                OGLETREE, DEAKINS, NASH,
 8181 Professional Place Ste. 207      SMOAK & STEWART, P.C.
 Hyattsville, Maryland 20785           1909 K Street, N.W., Suite 1000
 Tel: (301) 577-1175                   Washington, D.C. 20006
 Fax: (240) 467-5787                   Tel: (202) 887-0855
 charles@tuckerlawgroupllp.com         Fax: (202) 887-0866
                                       jaclyn.hamlin@ogletreedeakins.com
 Counsel for Plaintiff
                                       Counsel for Defendant




                                       3
         Case 1:20-cv-03180-CCB Document 9 Filed 12/28/20 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I HEREBY certify that on the 28th day of December, 2020, I filed the foregoing with the

Court via the CM/ECF, which sent a copy to the following counsel of record:

                                      Charles Tucker, Jr.
                                  Tucker Moore Group LLP
                               8181 Professional Place Ste. 207
                                 Hyattsville, Maryland 20785
                                     Tel: (301) 577-1175
                                     Fax: (240) 467-5787
                               charles@tuckerlawgroupllp.com

                                     Counsel for Plaintiff


                                                   /s/ Jaclyn L. Hamlin
                                                   Jaclyn L. Hamlin, Federal Bar No. 20917




                                              4
